Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 103 Rejection: 
Regarding independent claims 11, 18 & 24, On page 7 thru page 10, Applicant argues that cited references of (Grimm and Do) do not discloses “detecting …a trigger …wherein the trigger matches at least one of the one or more predetermined triggers”, “searching …in response to the detecting the trigger, for at least one hazardous object”, and “locating …at least one hazardous object”.
Examiner disagrees to the Applicant argument.  Grimm discloses a vehicle 10 which includes a data collect module 60, a system status module 40, an object detection module 30, and etc. (see Fig.1).  The functions of the modules 20-60 are programmed on a processor (see [0025]), wherein the module 30 detection event location 160 which triggers its vehicle and communicates to other vehicle or server (see at least [0027]+ & [0049]+) which meets the scope of “ detecting …the trigger matches at least …predetermined trigger”.  At [0020]+ Grimm teaches that the object detection module receives data from sensors 32 (such as radar, lidar, DSRC, UWB, GPS, ect.), so the module 30 enables identify the vehicle’s location relative to the detected event which 
Therefore, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (20160133131) in view of Do (20150375756). 
With regard to claims 1, 18 & 24, Grimm discloses a system and method for detecting a hazardous situation in road traffic (Method and systems are disclosed for participative sensing of road friction conditions by vehicles (see the abstract), the method comprising: 
Receiving a list of one or more predetermined triggers from server (vehicle 110 receives events (or triggers) from server 170, see at least [0026]-0029]). 
scanning, by at least one surroundings monitor sensor, surroundings of a motor vehicle (sensor 32, see at least [0020]+); 
detecting, by the at least one surroundings monitor sensor, a trigger based on the list, wherein the trigger matches at least one of the one or more predetermined 
locating, by the at least one surrounding monitor sensor, the at least one hazardous object (location of the dangerous can be taken into account (see at least [0039]+), 
collecting, by the at least one surrounding monitor sensor, upon the locating hazardous object, object-specific data regarding the at least one hazardous object (the vehicle 110-150 continuously gather data, a particular surrounding vehicle is driving in a dangerous manner, see least [0032]-[0034]);
transmitting, by a communication device communicatively coupled to the least one sounding monitoring sensor, pieces of information based on the object specific data to at least one receiver that is independent of the motor vehicle (transmit the collected information based on the object to a central service (see at least [0023]). 
Grimm fails to teach searching, by the at least one surroundings monitor sensor, in response to the detecting the trigger, for at least one hazardous object that is different from the trigger within a trigger- specific radius around the trigger. 
Do discloses a vehicle includes a vehicle collision risk assessment engine 350 (see Fig.3). The engine receives a current risk assessment data and a risk threshold a list of which are compared and detected and identified whether any proximate high-risk vehicles (see at least [0039]-[0041]) which meets the scope of “searching, by the at least one surroundings monitor sensor, in response to the detecting the trigger, for at least one hazardous object that is different from the trigger within a trigger- specific radius around the trigger”. 


With regard to claims 12, 19 & 25, Grimm teaches that the object-specific data of the at least one hazardous object comprise position information, classification information, geometry information, color information, texture information, or dynamics information about the at least one hazardous object (see at least [0020]), 

With regard to claims 13, 20 & 26, Do teaches that the position information is determined from a global motor vehicle position or from data of at least one distance sensor with respect to a relative distance between the at least one hazardous object and the motor vehicle (the vehicle based sensors are used to identify the hazardous location approximated to the motor vehicle, see at least [0036]+). 

With regard to claims 14, 21 & 27, Grimm teaches that the trigger comprises a warning triangle, a reflective vest, or a visual special-purpose signal of an emergency vehicle (visual system to notify the driver, see at last [0051]). 



With regard to claims 16, 23 & 29, Do teaches that the at least one surroundings monitoring sensor comprises a camera system, a night vision system, or at least one device of an adaptive cruise control system for scanning of the surrounding of the motor vehicle and the detecting of the trigger (external vehicle sensor detect sunlight, darkness, intensity, and etc. see at least [0035]). 

With regard to claims 17 & 24, Grimm teaches that the transmitting, by the communication device, of the pieces of information based on the object-specific data regarding the surroundings of the motor vehicle, is to a Traffic Message Channel (TMC) center, a database of a roadside assistance service, a government agency, or other road users (see at least [0023]+). 

With regard to claim 30, Grimm teaches that the computing device comprises an electronic closed-loop or open-loop control unit of the motor vehicle (see at least [0020]- [0025]+). 

With regard to claim 31, Do teaches the trigger indicates a presence of the at least one hazardous object ((visible display on dashboard, see at least [0033]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662